FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                          Sep 13 2012, 9:15 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the                           CLERK
                                                               of the supreme court,
                                                               court of appeals and

case.                                                                 tax court




APPELLANT PRO SE:                               ATTORNEYS FOR APPELLEE:

PARRIN J. GARNER                                GREGORY F. ZOELLER
Bunker Hill, Indiana                            Attorney General of Indiana

                                                ANGELA N. SANCHEZ
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

PARRIN J. GARNER,                               )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 20A03-1110-CR-473
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE ELKHART CIRCUIT COURT
                         The Honorable Terry C. Shewmaker, Judge
                              Cause No. 20C01-1103-FB-11



                                    September 13, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
        Parrin J. Garner, pro se, appeals his conviction and sentence for robbery as a class

B felony.1 Garner raises three issues which we revise and restate as:

        I.        Whether Garner was denied the effective assistance of trial counsel;

        II.       Whether the evidence is sufficient to support his conviction; and

        III.      Whether his sentence is inappropriate in light of the nature of the
                  offense and the character of the offender.

We affirm.2

        The relevant facts follow. On the morning of December 28, 2010, Tamara Bland,

an assistant manager at the Family Dollar store in Elkhart, counted money in the registers

which included ten-dollar bills, five-dollar bills, and one-dollar bills. That morning, an

elderly couple came into the store and paid with a twenty-dollar bill.                         Two men

subsequently entered the store, and the shorter of the men, who had a light skin tone and

was wearing a mask and a distinctive coat with “writing and different kind of patterns

and stuff,” asked Bland to open her register. Transcript at 173. The shorter man’s mask

was loose and Bland could see some facial hair around his mouth. Bland initially thought

it was a joke but realized it was “for real” when she saw a gun. Id. at 170. The taller

man was wearing all black, a mask, and gloves, and said that Bland needed to open the

register and told Bland: “b----, we robbing you.” Id. Bland said, “In order for me to open


        1
            Ind. Code § 35-42-5-1 (2004); 35-41-2-4 (2004).
        2
          A copy of Garner’s presentence investigation report on white paper instead of green paper is
located in the appellant’s appendix. We remind Garner that Ind. Appellate Rule 9(J) requires that
“[d]ocuments and information excluded from public access pursuant to Administrative Rule 9(G) shall be
filed in accordance with Trial Rule 5(G) and Administrative Rule 9(G).” Ind. Administrative Rule
9(G)(l)(b)(viii) states that “[a]ll pre-sentence reports as declared confidential by Ind. Code § 35-38-1-13”
are “excluded from public access” and “confidential.” The inclusion of the presentence investigation
report printed on white paper in the appellant’s appendix is inconsistent with Ind. Trial Rule 5(G).
                                                     2
my register, you have to buy something.” Id. The taller man took a toy doll and threw it

on the register and said, “ring it up.” Id. at 171. When the register opened, the taller man

took all the money including quarters, nickels, and dimes, but did not take any pennies.

The taller man then asked Bland to open up the second register, and Bland told him that

there “was nothing in that register so it would be pointless for [her] to open it.” Id. at

181. At some point, Michael Hyman, an employee of the store, entered the store, and the

shorter man told Hyman “You’re cool, you’re good, man.” Id. at 228. Based upon the

shorter man’s facial hair, body size, and skin tone, Hyman recognized him as a person

from his neighborhood.      The two men then left the store, Bland called the police

immediately, and the police were dispatched at approximately 10:00 a.m.

         Elkhart City Police Sergeant Carl Buchmann viewed the surveillance video and

then went in search of the suspects. Sergeant Buchmann observed Garner and Mark

Eason walking away from him on Marion Street around 11:41 a.m. about two and one-

half miles away from the scene of the robbery and noticed “the jackets they were

wearing, their body size, and their body size in relation to one another” and thought that

they looked like the suspects that he had just observed on the surveillance tape. Id. at

236. Garner also had a “highlighter or chartreuse yellow rubber band around the bottom

of the cuff of his jeans,” which Sergeant Buchmann had observed in the surveillance

video.    Id. at 250.   Sergeant Buchmann approached Garner and Eason, introduced

himself, and said that he was “doing an investigation right now looking for a couple of

guys that just robbed a place believe it or not.” Id. at 240. Garner asked Sergeant

Buchmann if he stopped all the black males that he saw on the street right after a robbery,

                                             3
and Sergeant Buchmann said that he did not do that but stops persons that match the

description of the suspects. Eason was “[d]efiant.” Id. at 262. During the following

conversation, Garner kept “looking back and forth to his left and his right,” and Sergeant

Buchmann thought that Garner might be looking for an escape route and placed Garner in

handcuffs. Id. at 241. Sergeant Buchmann found money in Garner’s pocket which

included a twenty-dollar bill, a ten-dollar bill, five five-dollar bills, and four one-dollar

bills. Sergeant Buchmann also found a pair of gloves in Garner’s pocket. The police

photographed Garner while he was not handcuffed and also photographed Eason.

       On March 16, 2011, the State charged Garner with robbery while armed with a

deadly weapon as a class B felony. At trial, Bland testified that the clothing and shoes

Garner was wearing in the photograph following his stop was consistent with the clothing

worn by the taller suspect. Bland testified that she was very confident with respect to her

identification of the shoes and that she was trained to observe and report as she had

training in and had previously worked in security and that “[i]n doing my training and

security, one of the main things that they taught us was to observe and report.” Id. at 160.

Bland also testified that the gloves in the picture taken following Garner’s stop were

consistent with the gloves worn by the taller person. Hyman testified that he recognized

the photograph of Eason as the person that he knew from around the neighborhood and

the person involved in the robbery. Hyman also testified that he recognized the coat that

Garner was wearing in the photograph.

       Sergeant Buchmann testified that he had noticed that Garner and Eason looked “a

lot like” the suspects that he observed on the surveillance tape. Id. at 236. Elkhart City

                                             4
Police Detective Tim Freel, the detective assigned to the case, described the similarities

in the clothing worn by the taller suspect and Garner when he was stopped by the police

including the yellow band around the leg. When asked whether he had an opinion

whether the coat, pants, and yellow band seen on the surveillance video were the same as

those found on Garner, Detective Freel stated: “Oh, I absolutely did. It’s, in my opinion,

was absolutely a match.” Id. at 297. The witnesses provided varying measurements

given for Garner’s height,3 the surveillance video was played for the jury, and at one

point Garner stood up during the trial.

        After the two-day trial, the jury found Garner guilty as charged.                          The court

sentenced Garner to nineteen years and ordered that the sentence be served consecutive to

his sentences imposed under Cause Numbers 20C01-0710-FC-22 and 20C01-0801-FD-1.

        We note that although Garner is proceeding pro se, such litigants are held to the

same standard as trained counsel and are required to follow procedural rules. Evans v.

State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied.

                                                       I.

        The first issue is whether Garner was denied the effective assistance of trial

counsel. To prevail on a claim of ineffective assistance of counsel, a petitioner must

demonstrate both that his counsel’s performance was deficient and that the petitioner was

prejudiced by the deficient performance. Ben-Yisrayl v. State, 729 N.E.2d 102, 106 (Ind.

2000) (citing Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984),

        3
            Sergeant Buchmann testified that Bland informed him that the suspect was over six feet tall.
Bland indicated that she was under the impression that the taller suspect was at least as tall as Hyman if
not a little taller. Hyman testified that he was six feet four inches tall and that the taller suspect was about
his height. Detective Freel testified that someone listed Garner’s height as six foot three in their records.
                                                       5
reh’g denied), reh’g denied, cert. denied, 534 U.S. 830, 122 S. Ct. 73 (2001). A counsel’s

performance is deficient if it falls below an objective standard of reasonableness based on

prevailing professional norms. French v. State, 778 N.E.2d 816, 824 (Ind. 2002). To

meet the appropriate test for prejudice, the petitioner must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. Id. A reasonable probability is a probability sufficient to

undermine confidence in the outcome. Perez v. State, 748 N.E.2d 853, 854 (Ind. 2001).

Failure to satisfy either prong will cause the claim to fail. French, 778 N.E.2d at 824.

Most ineffective assistance of counsel claims can be resolved by a prejudice inquiry

alone. Id.

       When considering a claim of ineffective assistance of counsel, a “strong

presumption arises that counsel rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Morgan v. State, 755

N.E.2d 1070, 1072 (Ind. 2001). “[C]ounsel’s performance is presumed effective, and a

defendant must offer strong and convincing evidence to overcome this presumption.”

Williams v. State, 771 N.E.2d 70, 73 (Ind. 2002). Evidence of isolated poor strategy,

inexperience, or bad tactics will not support a claim of ineffective assistance of counsel.

Clark v. State, 668 N.E.2d 1206, 1211 (Ind. 1996), reh’g denied, cert. denied, 520 U.S.

1171, 117 S. Ct. 1438 (1997). “Reasonable strategy is not subject to judicial second

guesses.” Burr v. State, 492 N.E.2d 306, 309 (Ind. 1986).

       Garner argues that his trial counsel was ineffective because he “failed to properly

investigate the case to prepare an adequate defense.” Appellant’s Brief at 7. Without

                                             6
citation to the record, Garner argues that his trial counsel failed to investigate the

following claims: “the physical description as to height and build as reported by victim

Bland did not match him,” Garner “was forced to [have] photos taken by Sgt. Buchman,

when he was not in custody,” and “the physical evidence as to the specific money taken

in the robbery did not comport to the description given by Bland at deposition and, again,

did not comport to the description given by Bland in trial.” Id. at 7-8. In the portion of

his brief addressing the sufficiency of the evidence, Garner appears to argue that his trial

counsel was ineffective by failing to object to the “identification” on the basis that the

description of the suspect’s height was taller than his height. Id. at 11. Without citation

to the record, Garner also argues that his counsel was ineffective for failing to properly

negotiate for a reasonable plea agreement, failing to object to jury instructions, and

failing to object to the prosecutor’s closing argument.

       Given that Garner does not cite to the record or develop his arguments, we

conclude that his arguments are waived. See Johnson v. State, 675 N.E.2d 678, 681 n.l

(Ind. 1996) (observing that the defendant failed to cite to the record and “[o]n review, this

Court will not search the record to find grounds for reversal”); Haddock v. State, 800

N.E.2d 242, 245 n.5 (Ind. Ct. App. 2003) (noting that “we will not, on review, sift

through the record to find a basis for a party’s argument”); see also Smith v. State, 822

N.E.2d 193, 202-203 (Ind. Ct. App. 2005) (“Generally, a party waives any issue raised on

appeal where the party fails to develop a cogent argument or provide adequate citation to

authority and portions of the record.”), trans. denied; Ind. Appellate Rule 46(A)(8)(a)

(“The argument must contain the contentions of the appellant on the issues presented,

                                             7
supported by cogent reasoning. Each contention must be supported by citations to the

authorities, statutes, and the Appendix or parts of the Record on Appeal relied on, in

accordance with Rule 22.”).4

                                                 II.

       The next issue is whether the evidence presented was sufficient to support

Garner’s conviction. When reviewing claims of insufficiency of the evidence, we do not

reweigh the evidence or judge the credibility of witnesses. Jordan v. State, 656 N.E.2d

816, 817 (Ind. 1995), reh’g denied. Rather, we look to the evidence and the reasonable

inferences therefrom that support the verdict. Id. We will affirm the conviction if there

exists evidence of probative value from which a reasonable trier of fact could find the

defendant guilty beyond a reasonable doubt. Id. The uncorroborated testimony of one

witness is sufficient to sustain a conviction. Ferrell v. State, 565 N.E.2d 1070, 1072-1073

(Ind. 1991).

       Garner argues that the evidence is insufficient because the descriptions as to the

height of the robbers do not match his height which he alleges, without citation to the

record, is six feet and one inch; only clothing was identified and no physical features of

the suspects were seen; and the physical evidence as to the specific money taken in the

robbery did not comport to the description given by Bland.

       Garner’s request is essentially that we reweigh the evidence or judge the

credibility of witnesses, which we cannot do. Jordan, 656 N.E.2d at 817. With respect to


       4
          Garner also does not cite to the record in his statement of facts. See Ind. Appellate Rule
46(A)(6) (governing the statement of facts and providing that “[t]he facts shall be supported by page
references to the Record on Appeal or Appendix in accordance with Rule 22(C)”).
                                                 8
Garner’s argument regarding his height, while there were somewhat varying

measurements given, we observe that Garner stood up during the trial and the

surveillance video was played for the jury.        Based upon the record, including the

testimony that Garner’s coat, gloves, shoes, and yellow band around his leg matched the

items worn by the taller suspect seen in the surveillance video, we conclude that the State

presented evidence of a probative nature from which a reasonable trier of fact could have

found that Garner was guilty of robbery as a class B felony.

                                            III.

       The next issue is whether Garner’s sentence is inappropriate in light of the nature

of the offense and the character of the offender. Ind. Appellate Rule 7(B) provides that

we “may revise a sentence authorized by statute if, after due consideration of the trial

court’s decision, [we find] that the sentence is inappropriate in light of the nature of the

offense and the character of the offender.” Under this rule, the burden is on the defendant

to persuade the appellate court that his or her sentence is inappropriate. Childress v.

State, 848 N.E.2d 1073, 1080 (Ind. 2006). Garner argues that he has “no extensive

history of serious violent offenses” and that “the Affidavit for Probable Cause states only

that only one of the suspects had a gun and that it was only shown to the victim Bland[,]

[a]s such, there was no force used on Bland in actuality.” Appellant’s Brief at 15-16.

       Our review of the nature of the offense reveals that Garner went into the Family

Dollar store with Eason, and Eason, while armed with a gun, asked Bland to open her

register.   Garner said, “b----, we robbing you,” and took money from the register.

Transcript at 170.

                                             9
       Our review of the character of the offender reveals that Garner was alleged to be a

delinquent for resisting law enforcement and disorderly conduct and was adjudicated

delinquent in 2006. Garner was “dishonorably discharged from probation” in that case.

Appellant’s Appendix at 11. That same year, Garner was adjudicated delinquent for the

following offenses if committed by an adult: battery resulting in bodily injury as a class

A misdemeanor, battery as a class B misdemeanor, and robbery as a class C felony. As

an adult, Garner was convicted of robbery as a class C felony and theft as a class D

felony in 2008. He was on probation at the time of the current offense. At the sentencing

hearing, the court stated: “Everything we have available in the county, in one way, shape,

or form, has been tried, none of it worked . . . . Other sanctions just simply have not

resulted in the rehabilitation of this Defendant.” Id. at 374.

       After due consideration of the trial court’s decision, we cannot say that the

sentence of nineteen years is inappropriate in light of the nature of the offense and the

character of the offender.

       For the foregoing reasons, we affirm Garner’s conviction and sentence for robbery

as a class B felony.

       Affirmed.

FRIEDLANDER, J., and PYLE, J., concur.




                                             10